


110 HCON 80 : Calling on the Government of Uganda and the

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 80
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			 Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Calling on the Government of Uganda and the
		  Lord’s Resistance Army (LRA) to recommit to a political solution to the
		  conflict in northern Uganda by engaging in good-faith negotiations, and urging
		  immediate and substantial support for the ongoing peace process from the United
		  States and the international community.
	
	
		Whereas for over two decades, the Government of Uganda has
			 been engaged in an armed conflict with the Lord’s Resistance Army (LRA) that
			 has resulted in up to 200,000 deaths from violence and disease and the
			 displacement of more than 1,600,000 civilians from eastern and northern
			 Uganda;
		Whereas former United Nations Undersecretary-General for
			 Humanitarian Affairs and Emergency Relief Coordinator Jan Egeland called the
			 crisis in northern Uganda the biggest forgotten, neglected humanitarian
			 emergency in the world today;
		Whereas Joseph Kony, the leader of the LRA, and several of
			 his associates have been indicted by the International Criminal Court for war
			 crimes and crimes against humanity, including rape, murder, enslavement, sexual
			 enslavement, and the forced recruitment of an estimated 66,000 children;
		Whereas the LRA is a severe and repeat violator of human
			 rights and has continued to attack civilians and humanitarian aid workers
			 despite a succession of ceasefire agreements;
		Whereas the Secretary of State has labeled the LRA
			 vicious and cult-like and designates it as a terrorist
			 organization under the Immigration and Nationality Act;
		Whereas the 2006 Department of State report on the human
			 rights record of the Government of Uganda found that security forces
			 committed unlawful killings. . . and were responsible for deaths as a result of
			 torture along with other serious problems, including
			 repression of political opposition, official impunity, and violence against
			 women and children;
		Whereas in the 2004 Northern Uganda Crisis Response Act
			 (Public Law
			 108–283; 118 Stat. 912), Congress declared its support for a
			 peaceful resolution of the conflict in northern and eastern Uganda and called
			 for the United States and the international community to assist in
			 rehabilitation, reconstruction, and demobilization efforts;
		Whereas the Cessation of Hostilities Agreement, which was
			 mediated by the Government of Southern Sudan and signed by representatives of
			 the Government of Uganda and the LRA on August 20, 2006, and extended on
			 November 1, 2006, requires both parties to cease all hostile military and media
			 offensives and asks the Sudan People’s Liberation Army to facilitate the safe
			 assembly of LRA fighters in designated areas for the duration of the peace
			 talks;
		Whereas the Cessation of Hostilities Agreement expired on
			 February 28, 2007, without ever having been fully implemented, and though the
			 parties resumed peace talks on April 26, 2007, and signed a preliminary
			 agreement on May 2, 2007, they have not yet arrived at a sustainable negotiated
			 settlement and observers remain concerned that hostilities between rebel and
			 government forces could resume;
		Whereas a return to civil war would yield disastrous
			 results for the people of northern Uganda and for regional stability, while
			 peace in Uganda will bolster the fragile Comprehensive Peace Agreement in Sudan
			 and de-escalate tensions in the Democratic Republic of the Congo; and
		Whereas continuing violence and instability obstruct the
			 delivery of humanitarian assistance to the people of northern Uganda and impede
			 national and regional trade, development and democratization efforts, and
			 counter-terrorism initiatives: Now, therefore, be it
		
	
		That Congress—
			(1)disapproves of the
			 Lord’s Resistance Army (LRA) leadership’s inconsistent commitment to resolving
			 the conflict in Uganda peacefully;
			(2)urges the LRA and
			 the Government of Uganda to engage in good-faith negotiations to pursue a
			 political solution to this conflict;
			(3)encourages all
			 parties in the region to immediately cease human rights violations and address,
			 within the context of a broader national reconciliation process in Uganda,
			 issues of accountability and impunity for those crimes against humanity already
			 committed;
			(4)urges leaders on
			 both sides of the conflict in Uganda to renounce any intentions and halt any
			 preparations to resume violence and to ensure that this message is clearly
			 conveyed to armed elements under their control; and
			(5)calls on the
			 Secretary of State, the Administrator of the United States Agency for
			 International Development, and the heads of other similar governmental agencies
			 and nongovernmental organizations within the international community to
			 continue to augment efforts to alleviate the humanitarian crisis in northern
			 Uganda and to support a peaceful resolution to this crisis by publicly and
			 forcefully reiterating the preceding demands.
			
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
